Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 as filed in the response dated January 4, 2020 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 
Regarding 35 U.S.C. §101:
Applicant’s arguments filed January 4, 2022 on page 15 are persuasive. Specifically, it is determined that the claimed subject matter is similar to the subject matter in Example 39 of the Subject Matter Eligibility Examples associated with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Specifically, independent claims 1, 8 and 15 recite using fuzzy logic to select a clinical trial for a patient based on patient attributes, selecting a machine learning model which has been generated by customizing an institution baseline model, training the machine learning model through supervised learning by generating a training data set and iteratively modifying the machine learning model based on the training data set, providing inputs to the trained machine learning model based on the patient attributes and generating a predicted benefit of a clinical trial for the patient.   Under step 2A, prong 1, the claim 

Regarding 35 U.S.C. §103:
The prior art of record fails to disclose, teach or suggest the limitations of independent claims 1, 8 and 15 in such a way that would render the claims anticipated or obvious. As described below, while the prior art does generally teaches each limitation in the claims, the different teachings of the prior art cannot reasonably be combined in such a way so as to teach each and every limitation of the claim in the context of predicting patients who can benefit from a clinical trial in the institutional setting described in the claims without relying on hindsight reasoning. 

Regarding the closest prior art of record: 
Allen et al. (U.S, Pub. No. 2016/0246932) discusses receiving patient attributes and comparing them the clinical trials protocols to determine if the patient is eligible for the clinical trial but does not disclose, teach or suggest the use of fuzzy logic or machine learning to generate a predicated benefit of the clinical trial for the patient.

MAJEED et al. (Identifying Patients for Clinical Trials Using Fuzzy Ternary Logic Expressions on HL7 Messages) discusses using fuzzy logical on patient attributes to determine if the patient should be considered or excluded from a clinical trial, but does not disclose, teach or suggest the use of machine learning to generate a predicated benefit of the clinical trial for the patient.

Itu et al. (U.S. Pub. No. 2018/0315505) discusses selecting clinician specific models from a plurality of models to use for clinical decision support but does not disclose, teach or suggest the use of the machine learning models to generate a predicated benefit of the clinical trial for the patient, that the clinician-specific machine learning models have been generated by customizing an institutional baseline model based on preferences of a given clinician associated with an institution treating the first patient, wherein the institutional baseline model was trained based on institutional preferences of the institution treating the first patient, or the details of the supervised learning process.

Teverovskiy et al. (EP 2 145 276 B1) discusses providing input to machine learning models to generate predicated benefit a treatment for the patient such that the treatment may be recommended based on risk score thresholds and the specifics of the supervised machine learning models, but does not disclose, teach or suggest providing indicators of whether a given clinical trial was beneficial for a given patient of the patients based on feedback from the given patient or that the clinician-specific machine 

Martucci et al. (U.S. Pub. No. 2017/0098385) discusses providing post training assessments comprised of a survey that measure a subject’s self-reported perception of themselves for use in improving the efficacy of clinical trials, but does not disclose, teach or suggest that the clinician-specific machine learning models have been generated by customizing an institutional baseline model based on preferences of a given clinician associated with an institution treating the first patient, wherein the institutional baseline model was trained based on institutional preferences of the institution treating the first patient.

Bashir et al. (U.S. Pub. No. 2020/0168305) discusses and electronic medical records system connected with machine learning services which include pre-trained default models which can be customized by a clinician for use in clinical decision support, but does not disclose, teach or suggest that default models are an institutional baseline model, wherein the institutional baseline model was trained based on institutional preferences of the institution treating the first patient and does not discuss that the models are used to generate a predicated benefit of the clinical trial for the patient.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DEVIN C HEIN/Examiner, Art Unit 3686